Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7,  9, 21, 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20170124750) in view of Greenspan et al (US 20160365876).
controlling a printer to print images uploaded by a camera 108 through a computer 100; fig. 1; sec 0002, citing, “technologies. Images captured by digital cameras and mobile phones can be stored in computers and cloud storage. Users can view, edit, and print the digital images. The image prints can be generated locally using output devices such an inkjet printer or a dye sublimation printer or remotely by a photo printing service provider.” Also citing sec 0032, citing “camera 108. The digital camera 108 enables user to take pictures (i.e., images), which are saved in memory within the digital camera 108 in a digital format. After taking and storing the images, the user can connect the digital camera 108 to a computer 100 …..,” also citing sec 0036,”Once the user approves a design for an image product, the image product (e.g. a photobook) can be made according to the design locally by a printer 130 connected to the computer 100, or remotely by the imaging service provider at a printing facility 170.”), the method comprising:
inputting a visual content entered by a user (visual content such as images uploaded by a camera 108 through a computer 100; fig. 1; sec 0002, citing, “technologies. Images captured by digital cameras and mobile phones can be stored in computers and cloud storage. Users can view, edit, and print the digital images. The image prints can be generated locally using output devices such an inkjet printer or a dye sublimation printer or remotely by a photo printing service provider.” Also citing sec 0032, citing “camera 108. The digital camera 108 enables user to take pictures (i.e., images), which are saved in memory within the digital camera 108 in a digital format. After taking and storing the images, the user can connect the digital camera 108 to a computer 100 …..,”);
The digital camera 108 enables users to take pictures (i.e., images), which are saved in memory within the digital camera 108 in a digital format.”)
As in Chen, taking visual contents i.e. pictures with a user’s phone and saving them in a memory in digital format and transmitting them over a wireless server is obvious that the  visual contents i.e. pictures must be converted to at least a first code.
If applicant is arguing that Chen did not disclose converting the visual content into a first code, Greenspan is introduced, wherein Greenspan teaches of:
 converting the visual content into a first code {an in-depth process on how Hamming or other codes are used for transforming or converting coded images from a first code to a second code to minimize distortions or errors or noise (Greenspan sec 0023, 0033, 0039).  In addition Greenspan teaches converting a first code corresponding to an image data to a second code {Greenspan figs. 6&7; sec 0062, 0066, 0067, 0068, 0073 citing a first code of image data is converted to or represented by an 8x8 pixels forming a 64 bit matrix as in sec 0066; then Greenspan sec 0068 also teaches that (to indicate color n for the 8-by-8 matrix, bit (63+n) will contain the binary value `1`, and all other bits in the range [119:64] will contain the binary value zero. To indicate that the 8-by-8 matrix is to be printed in black, no color may be selected, and all bits in the range [119:64] may contain the binary value zero).  Greenspan sec 0073 converts the above first codes into a second code made up of a 72-bit code word to control a print head, sec 0074, 0077};
controlling an object by the second code or a portion of the second code {citing, sec “[0003] In modern ECC memory structures, for example, use of a Hamming code has made possible single bit error correction (SEC) and double bit error detection (DED), also known as SECDED……”
 [0066] As illustrated by FIG. 7, a matrix of 8-by-8 pixels may be represented by a 64-bit data value. The system of FIG. 6, as originally designed, may have transferred black-and-white image data as groups of 8-by-8 pixels, with on/off indication for each pixel by sending a 64-bit data value for each group of 8-by-8 pixels. The system of FIG. 6, as originally designed may also have protected the integrity of these pixel values by assigning an 8-bit ECC value to provide SECDED error protection of the 64-bit data value……
0067] It may be desirable, therefore, in order to transfer color images to the image printing sub-system 603', to accompany each group of 8-by-8 pixels with a value for chosen color, say colors numbered 1 to 56 (with a value of zero representing no color (e.g., black)) and to send this color value (or the option of no color) from the image formation sub-system 603 to the image printing sub-system 603'. The scheme may be arranged such that when a color is selected, any pixels in the 8-by-8 matrix that were to be printed black (this by virtue of their respective bit in the 64-bit value being a one ("1") would instead be printed in the selected color.}
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chen as taught by Greenspan for the purpose of having an in-depth knowledge of how error correcting codes a processed to minimize distortion or error or noise rather than just mentioning Hamming codes and not showing how they operate. 
Regarding claim 7, Greenspan teaches the method of claim 1, wherein the first code and the second code are encoded by different coding schemes (Greenspan in sec 0023 teaches that the encoding circuit uses a combination of the primary bits and the phantom bits, and outputs or encodes a first code word.  Again Greenspan in sec 0023, 0033 teaches that the encoding circuit may retrieve the first code word and generates or encodes a second code word from the first code word by appending to the first code word and using assumed values for respective phantom bits or by using different coding schemes such as Hamming code to code a second code by an encoding circuit, etc; sec 0033).
Regarding claim 9, Chen teaches the method of claim 1, wherein the object is a robot (printers are obvious to one of ordinary skill in the art to be robots because they are autonomous machines controlled by algorithms to conduct printing.  Chen teaches controlling a printer to print images uploaded by a camera 108 through a computer 100; fig. 1; sec 0002, citing, “technologies. Images captured by digital cameras and mobile phones can be stored in computers and cloud storage. Users can view, edit, and print the digital images. The image prints can be generated locally using output devices such an inkjet printer or a dye sublimation printer or remotely by a photo printing service provider).   
Regarding claim 21, Chen teaches the method of claim 1, wherein the visual content is generated in an electronic device (107, 108, fig. 1; sec 0032, 0034; also citing, “controlling a printer to print images uploaded by a camera 108 through a computer 100; fig. 1; sec 0002, citing, “technologies. Images captured by digital cameras and mobile phones can be stored in computers and cloud storage. Users can view, edit, and print the digital images. The image prints can be generated locally using output devices such an inkjet printer or a dye sublimation printer or remotely by a photo printing service provider.”).
Regarding claim 22, Chen teaches the method of claim 21, wherein the visual content, is displayed on a display of the electronic device (sec 0032, citing, “A computer 100 illustrated in FIG. 1 represents an exemplified hardware setup for executing software that allows a user to perform tasks such as communicating with other computer users, accessing various computer resources, and viewing, creating, or otherwise manipulating electronic content, that is, any combination of text, images, movies, music or other sounds, animations, 3D virtual worlds, and links to other objects. The system includes various input/output (I/O) devices (a mouse 103, a keyboard 105, a microphone 106, and a display 107; also citing sec 0034, “Other examples of personalized products include glassware, tiles, woodwork, jewelry trays, paperweights, pillows, and mugs that include customizable graphic designs, text, or images. These personalized products provide tangible ways for preserving people's treasured memories in addition to viewing images on electronic displays.).
Regarding claim 24, Greenspan discloses the method of claim 1, wherein the first code or the second code includes a binary code (Greenspan figs. 6&7; sec 0062, 0066, 0067, 0068, 0073 citing a first code of image data is converted to or represented by an 8x8 pixels forming a 64 bit matrix as in sec 0066), an octal code, a decimal code or a hexadecimal code.

Claim 2, is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20170124750) and Greenspan (US 20160365876) as applied to claim 1 above, and further in view of Benaim (US 20190126487).
Regarding claim 2, Chen discloses the method of claim 1, wherein the visual content i.e. images can be any type of visual content or images (sec 0002, 0032), but did not particularly recite an emoji or a sticker.  However Benaim teaches of robot having image sensors for selecting or detecting a visual content i.e. an image, wherein the image includes an emoji or a sticker (sec Abstract, 0067, 0072, 0101, 0102, 0124).
Benaim, sec 0041, 0057, 0072).

Claim 23, is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20170124750) and Greenspan (US 20160365876) as applied to claim 1 above, and further in view of Eagleman (US 20180233163) as applied to claim 1 above, and further in
Regarding claim 23, Chen discloses the method of claim 1, wherein the visual content is converted into digital format, but did not particularly recite, “Unicode blocks”.  However, Orlov teaches of a method wherein a visual content i.e. and image is converted into a first code according to according to Unicode blocks (citing sec 0042, “……However, the communication dataset can alternatively include character encoding, such as ISO 8859 type encoding, UTF encoding, Unicode encoding, ANSI encoding, OEM encoding, and any other suitable encoding (e.g., for accented characters, for non-ASCII characters, for European language characters, for non-Western language characters…..).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chen and Greenspan as taught by Eagleman for the purpose of using any suitable coding scheme as desired and for the purpose of  coding accented characters, for non-ASCII characters, for European language characters, for non-Western language characters.



Claims 10, 14, 16, 17, 25, 26, 27, 28, 29 30 are rejected under 35 U.S.C. 103 as being unpatentable over Greenspan et al (US 20160365876) in view of Chen (US 20170124750).
Regarding claim 10, Greenspan discloses a device, comprising:
a receiver (bit selector circuits 607, 609, 611; fig. 6) configured to receive a first code, wherein the first code corresponds to a visual content (i.e. an image data;  a first code representing groups of 64 primary bits, color bits, etc corresponding to image data are received by bit selector circuits 607, 609, 611; fig. 6);
a conversion element (encoding circuit 620, fig. 6) configured to convert the first code into a second code (in Greenspan sec 0069-0071 the encoding circuit 620 receives codes representing images from bit selectors 607, 609, 611 circuit and converts the code to a second code word; i.e. Greenspan sec 0073 converts first code representing the images into a second code made up of a 72-bit code word); and 
a transmitter (610, fig. 6) configured to transmit the second code to an object 603’ (sec 0073).
Greenspan teaches of an image and printing system that indicates entering a visual content i.e. image data  from image sources 601 and 605 into a coding system for converting the visual content into a first code (sec  {Greenspan figs. 6&7; sec 0062, 0066, 0067, 0068, 0073).  Greenspan did not particularly indicate that the visual content was entered by a user.  However Chen teaches of a visual content i.e. image data entered by a user into an image and printing system (controlling a printer to print images uploaded by a camera 108 through a computer 100; fig. 1; sec 0002, citing, “technologies. Images captured by digital cameras and mobile phones can be stored in computers and cloud storage. Users can view, edit, and print the digital images.)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Greenspan as taught by Chen for the purpose of uploading visual contents i.e. image data from a user’s camera into a printing system.  That is as taught by Greenspan the Chen system is an image source 601, 605.  Further, therefore, it would be obvious.
Regarding claim 14, Greenspan discloses the device of claim 10, wherein the first code and the second code are encoded by different coding schemes (Greenspan in sec 0023 teaches that the encoding circuit uses a combination of the primary bits and the phantom bits, and outputs or encodes a first code word.  Again Greenspan in sec 0023, 0033 teaches that the encoding circuit may retrieves the first code word and generates or encodes a second code word from the first code word by appending, to the first code word and using assumed values for respective phantom bits or by using different coding schemes such as Hamming code to code a second code by an encoding circuit, etc; sec 0033).
Regarding claim 16, Greenspan discloses the device of claim 10, wherein the object is a printer head controlled by the second code or a portion of the second code (sec 0074, 0077).   Greenspan did not particularly indicate that the print head is a robot; however, as known in the art print heads are considered robots because they are autonomous machines controlled by algorithms to do printing.   Inasumi teaches controlling a robot by a second code or a portion of the second code (the robot is controlled using the second code after transformation using a Hamming code, wherein the robot control device controls direction of movement of the robot arm carrying a detector e.g. to pass through a center of the image to be detected; sec 0199, 0200, 0361, 0363, 0364).
Therefore, it would have been obvious to one having ordinary skill in the art to modify Greenspan as taught by Inasumi for the purpose of controlling other robots that print heads using images to increase versatility of the machines to control using image codes.
Regarding claim 17, Greenspan discloses a robot (i.e. a print head 625, fig. 6; sec 0074, 0077; Greenspan did not particularly indicate that the print head is a robot; however, as known in the art print heads are considered robots because they are autonomous machines controlled by algorithms to conduct printing), comprising:
a communication module configured to receive a code, wherein the code corresponds to a visual content (i.e. an image, in sec 0071, a first code representing groups of 64 primary bits, color bits, etc corresponding to image data are received by bit selector circuits 607, 609, 611; from image sources and communicated to encoding circuit 620;  fig. 6); and 
a processor (620, fig. 6) configured to convert the code into a signal (in Greenspan sec 0069-0071 the encoding circuit 620 receives first codes representing images from bit selectors 607, 609, 611 circuit and converts the code into a signal representing a second code word; i.e. Greenspan sec 0073 converts first code representing the images into signal e.g. a second code made up of a 72-bit code word),
wherein the signal is associated with behavior of the robot, i.e. print head (Greenspan sec 0073 converts the above first codes into signal representing a second code made up of a 72-bit code word to control a print head i.e. the robot; sec 0074, 0077}; and 
Greenspan teaches of an image and printing system that indicates entering a visual content i.e. image data  from image sources 601 and 605 into a coding system for converting the {Greenspan figs. 6&7; sec 0062, 0066, 0067, 0068, 0073).  Greenspan did not particularly indicate that the visual content was entered by a user.  However Chen teaches of a visual content i.e. image data entered by a user into an image and printing system (controlling a printer to print images uploaded by a camera 108 through a computer 100; fig. 1; sec 0002, citing, “technologies. Images captured by digital cameras and mobile phones can be stored in computers and cloud storage. Users can view, edit, and print the digital images.)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Greenspan as taught by Chen for the purpose of uploading visual contents i.e. image data from a user’s camera into a printing system.  That is as taught by Greenspan the Chen system is an image source 601, 605.  Further, therefore, it would be obvious.
Regarding claim 25, Greenspan as modified by Chen disclose the device of claim 10, wherein the visual content is generated in the device {Chen teaches that the visual content is generated in the device (107, 108, fig. 1; sec 0032, 0034; also citing, “controlling a printer to print images uploaded by a camera 108 through a computer 100; fig. 1; sec 0002, citing, “technologies. Images captured by digital cameras and mobile phones can be stored in computers and cloud storage. Users can view, edit, and print the digital images. The image prints can be generated locally using output devices such an inkjet printer or a dye sublimation printer or remotely by a photo printing service provider.”}.
Regarding claim 26, Greenspan as modified by Chen disclose the device of claim 10, wherein the visual content is displayed on a display of the device {Chen teaches that the visual content, is displayed on a display of the device (sec 0032, citing, “A computer 100 illustrated in FIG. 1 represents an exemplified hardware setup for executing software that allows a user to perform tasks such as communicating with other computer users, accessing various computer resources, and viewing, creating, or otherwise manipulating electronic content, that is, any combination of text, images, movies, music or other sounds, animations, 3D virtual worlds, and links to other objects. The system includes various input/output (I/O) devices (a mouse 103, a keyboard 105, a microphone 106, and a display 107; also citing sec 0034, “Other examples of personalized products include glassware, tiles, woodwork, jewelry trays, paperweights, pillows, and mugs that include customizable graphic designs, text, or images. These personalized products provide tangible ways for preserving people's treasured memories in addition to viewing images on electronic displays.).
Regarding claim 27, Greenspan teaches of the device of claim 10, wherein the first code or the second code includes a binary code (Greenspan figs. 6&7; sec 0062, 0066, 0067, 0068, 0073 citing a first code of image data is converted to or represented by an 8x8 pixels forming a 64 bit matrix as in sec 0066), an octal code, a decimal code or a hexadecimal code.
Regarding claim 28, Greenspan as modified by Chen disclose the robot of claim 17, wherein the visual content is generated in an electronic device {Chen teaches that the visual content is generated in an electronic device (107, 108, fig. 1; sec 0032, 0034; also citing, “controlling a printer to print images uploaded by a camera 108 through a computer 100; fig. 1; sec 0002, citing, “technologies. Images captured by digital cameras and mobile phones can be stored in computers and cloud storage. Users can view, edit, and print the digital images. The image prints can be generated locally using output devices such an inkjet printer or a dye sublimation printer or remotely by a photo printing service provider.”}.
sec 0032, citing, “A computer 100 illustrated in FIG. 1 represents an exemplified hardware setup for executing software that allows a user to perform tasks such as communicating with other computer users, accessing various computer resources, and viewing, creating, or otherwise manipulating electronic content, that is, any combination of text, images, movies, music or other sounds, animations, 3D virtual worlds, and links to other objects. The system includes various input/output (I/O) devices (a mouse 103, a keyboard 105, a microphone 106, and a display 107; also citing sec 0034, “Other examples of personalized products include glassware, tiles, woodwork, jewelry trays, paperweights, pillows, and mugs that include customizable graphic designs, text, or images. These personalized products provide tangible ways for preserving people's treasured memories in addition to viewing images on electronic displays.).
Regarding claim 30, Greenspan teaches of the robot of claim 17, wherein the code or the signal includes a binary code (Greenspan figs. 6&7; sec 0062, 0066, 0067, 0068, 0073 citing a first code of image data is converted to or represented by an 8x8 pixels forming a 64 bit matrix as in sec 0066),, an octal code, a decimal code or a hexadecimal code.
Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Greenspan (US 20160365876) and Chen (US 20170124750) as applied to claim 10 above, and further in view of Benaim (US 20190126487).
Regarding claim 11, Greenspan discloses method of claim 10 including several image sources (sec 0069, 0070), but did not particularly recite an emoji or a sticker.  However, Benaim (sec Abstract, 0067, 0072, 0101, 0102, 0124).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Greenspan and Chen as taught by Benaim for the purpose of having the versatility of detecting a plethora of objects and for the purpose of training objects to a robotic system using an image of a sticker or an object (Benaim, sec 0041, 0057, 0072).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Greenspan (US 20160365876) and Chen (US 20170124750) as applied to claim 17 and further in view of Benaim (US 20190126487).
Regarding claim 18 Greenspan and Chen disclose the robot of claim 17, wherein the visual content (i.e. image) is associated with a plurality of different images, neither Greenspan nor Chen mentioned an emoji or a sticker.  However Benaim teaches of robot having image sensors for selecting or detecting a visual content (i.e. an image), wherein the image is an emoji or a sticker (sec Abstract, 0067, 0072, 0101, 0102, 0124).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Greenspan and Chen as taught by Benaim for the purpose of having the versatility of detecting a plethora of objects and for the purpose of training objects to a robotic system using an image of a sticker or an object (Benaim, sec 0041, 0057, 0072).


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 11/24 have been fully considered but they are not persuasive. 	Applicant argues that the physical stickers of Benaim are completely different from the visual content (e.g. an emoji or a sticker).  The argument makes not sense because applicant does not provide the differences.  In addition, Benaim recites the word “sticker” as conceded by applicant and as claimed.
Further arguments that the prior arts are silent regarding the term, “emoji” is baseless because the claim recites “an emoji OR sticker”, emphasis added.
It is believed that the prior art read on the claims.

Conclusion
The prior art {Inazumi et al (US 20170109856), Gong (US 20150134115),  Lurii (US 20180349743)} made of record and not relied upon is considered pertinent to applicant's disclosure. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571 270 3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/RONNIE M MANCHO/Primary Examiner, Art Unit 3666